Russell, C. J.
1. Under the decision in the ease of Tate v. State, 46 Ga. 148 (1), and the peculiar facts in this case, it was not harmful error for the court to give in charge to the jury the law of justifiable homicide.
2. The credibility of witnesses is a question for the jury, and even though a witness may admit having previously sworn falsely regarding the facts and circumstances attendant upon an occurrence, he may still be be-' lieved by the jury if such an explanation of the reasons for the false testimony be given as is reasonable and satisfactory to them. Jolly v. State, 5 Ga. App. 554 (63 S. E. 520); Chapman v. State, 8 Ga. App. 842 (70 S. E. 188); Brown v. State, 10 Ga. App. 50 (72 S. E. 537); Powell v. State, 122 Ga. 571 (50 S. E. 369); Chandler v. State, 124 Ga. 821 (53 S. E. 91).
3. The evidence authorized the verdict, and there was no error in overruling the motion for a new trial. . Judgment affirmed.